Citation Nr: 0942174	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine (hereinafter a cervical spine 
disability).

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine (hereinafter a lumbar spine 
disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision, which denied 
the Veteran's service connection claims.  

The Veteran initially raised a claim of service connection 
for bilateral hearing loss, which was denied in the October 
2005 rating decision.  He initially filed a notice of 
disagreement.  However, in January 2006, the RO subsequently 
granted service connection for the bilateral hearing loss 
claim.  The Veteran did not file an additional notice of 
disagreement as to this decision, and this issue is no longer 
before the Board.

The issue of service connection for the lumbar spine 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his cervical 
spine disability is related to an injury in service.


CONCLUSION OF LAW

A cervical spine disability was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 I. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's service connection claim for a 
cervical spine disability, the VCAA describes VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  Since the benefit sought on appeal is 
being fully granted, any deficiencies in notice were not 
prejudicial to the Veteran.

II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Post-service medical records indicate that the Veteran has 
been diagnosed with degenerative disc disease of the cervical 
spine.  The first element under Hickson is satisfied and the 
Board turns to the issues of in-service incurrence and nexus.  

The Veteran's service treatment records are silent for any 
complaints of or treatment for neck or back pain or problems.  
During his September 1970 discharge examination, a normal 
spine was indicated, and the Veteran denied any problems with 
back trouble of any kind.  

The Veteran contends that he injured his neck and back as a 
result of being "blown off" a vehicle after a firefight in 
Vietnam.  He asserts that neither he nor other injured 
individuals reported to a clinic or hospital at that time but 
instead sought treatment from the medic where they were 
treated with aspirin and rejoined their units thereafter.  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of such if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The Veteran's DD 214 reflects service in Vietnam, and the RO 
has acknowledged that he had combat service.  (The Veteran is 
service-connected for PTSD.)  The Veteran alleged that he 
injured his neck and back during service.  The Veteran's 
statements are enough to establish neck and back problems 
during service. 
 
In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

In this case, for the reasons discussed below, such competent 
medical nexus evidence exists in this case.  VA treatment 
records are silent for any treatment of cervical problems.  
However, they do indicate that the Veteran was seeking 
treatment for neck problems from a private physician.  These 
records also note a history of intervertebral disc 
displacement.  Private medical records include a January 2006 
handwritten note from the Veteran's treating physician 
indicating that the Veteran's cervical degenerative disc 
disease and cervical stenosis was caused by a history of 
impact injuries that occurred in service.  

The Veteran also submitted a November 2006 private treatment 
note which indicated that Veteran had returned to another 
treating physician for reevaluation of his neck and low back.  
This note provided that the Veteran had epidural steroid 
injections for pain in his neck and low back, which helped 
decrease the pain in his lumbar region but did nothing to 
help the pain in his neck.  The Veteran was assessed with 
cervical degenerative disc disease with left upper extremity 
radiculopathy and asymptomatic lumbar degenerative disc 
disease at that time.  Attached to this treatment note was a 
November 2006 letter from the treating physician indicating 
that the Veteran suffered from cervical degenerative disk 
disease and left upper extremity radiculopathy, and opining 
that it was reasonable to assume that the in service injury 
the Veteran sustained was a positive factor for his current 
disability.  

The Board finds that these medical opinions are sufficient to 
support the Veteran's contention that his current cervical 
degenerative disc disease was incurred as a result of his 
active service.  Despite the fact that the examiner did not 
review the claims file during the November 2006 evaluation, 
his opinion is adequate as the Veteran informed him of the 
relevant facts necessary for him to render his opinion.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting 
that whether a medical opinion is based on sufficient facts 
and data is an important indicator of the probity of that 
opinion).  There are no new or different facts that would 
have been revealed to the examiner from a review of the 
claims file in rendering an opinion as to the Veteran's 
cervical spine disability.  

The Board finds that there is an approximate balance of 
positive and negative evidence necessary to determine this 
matter.  As such, the benefit of the doubt shall be given to 
the Veteran with respect to his cervical spine disability.  
38 U.S.C.A. §  5107(b).  Resolving reasonable doubt in favor 
of the Veteran, the Board concludes that he is entitled to a 
grant of service connection for the cervical spine disability 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).    


ORDER

Entitlement to service connection for a cervical spine 
disability is granted.  


REMAND

Unfortunately, the service connection claim for a lumbar 
spine disability must be remanded for further evidentiary 
development.  

VA has a statutory and regulatory duty to notify and assist 
the Veteran in the adjudication of his claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

As provided above, the issue of incurrence has been 
established based upon the Veteran's contentions of inservice 
injury to his spine suffered during combat in Vietnam.  
Further, post-service medical records indicate that the 
Veteran has been diagnosed with lumbar degenerative disc 
disease.  Because the Veteran is competent to report on what 
he experienced in service and there is evidence that his 
current lumbar spine disability may be related to such an in 
service injury, the Board must remand this issue for a VA 
examination and medical opinion to determine the etiology of 
the disability.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine whether the 
Veteran's lumbar degenerative disc 
disease is at least as likely as not 
etiologically related to service or 
whether this disability was aggravated 
by service.  Despite the lack of 
service treatment records indicating 
treatment for such an injury, the 
examiner should take the Veteran's 
allegations that he fell from a vehicle 
and injured his back as competent and 
credible evidence that such an event 
actually occurred. The claims folder 
and a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and 
he or she should accomplish any 
indicated special tests, studies or 
additional consultations.

It would be helpful if the examiners 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiners should provide a complete 
rationale for any opinion provided.

2.	Then, the RO should readjudicate the 
claim.  If such action does not resolve 
the claim, a supplemental statement of 
the case (SSOC) should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


